DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 16-27) in the reply filed on 3 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The copy of Horiguchi (JP 2004-256911) filed by Applicant on 25 March 2021 appears to have had a problem of missing all of the Japanese language characters from the document.  Thus, the Office is providing an additional copy of this reference to ensure that the file history includes a full and complete copy of this reference.  Because the Office is citing a full new copy, the reference will be marked as not considered on Applicant’s IDS.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, 19, 21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi (JP 2004/256911).
Horiguchi teaches (see English abstract provided by Applicant, as well as machine translation provided by the Office, as well as fig. 1) a method for removing alkali metal cation impurities from an electrochemical cell (including a proton membrane made from an ionomer (e.g. Nafion® or Aciplex® or Flemion®, see third paragraph of page 2 of machine translation)) and respective anode side and cathode side catalyst layers comprising providing a supply path (passing through valve 8a) for an anode feed to the cell on the anode side of the proton exchange membrane, providing a supply path (passing through valve 8c) to the cathode side of the proton exchange membrane, and bringing a regenerating fluid having an acidic pH (“acid cleaning”, see bottom of page 3 of machine translation) into contact with the catalyst layer/membrane on the cathode side of the membrane to cause an ion exchange to remove alkali metal cations (i.e. “non-proton cationic impurities”) from the catalyst layer/membrane and dissolve the alkali metal cations into the regenerating fluid.  Although not expressly discussed, the alkali metal cations would have been understood as inherently being replaced by protons from the acid cleaning fluid.  
Regarding claim 18, the method of Horiguchi injected acid into the cathode feed via valve 13 (see fig. 1, paragraph after “BEST-MODE” on page 4 of machine translation).
Regarding claim 19, Horiguchi teaches (see next to last paragraph on page 4 of machine translation, beginning with “In the operation of the water electrolysis apparatus…”) using sulfuric or nitric acid.  
Regarding claim 21, Horiguchi teaches (see last paragraph on page 4 of machine translation, beginning with “After the acid cleaning…”) discharging (i.e. “discarding”) the acidic regenerating solution after the completion of the cleaning (regenerating) step.
Regarding claim 27, the method of Horiguchi included operating the cell as a proton exchange membrane water electrolyzer (see English abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2004-256911).
Horiguchi does not teach whether or not the electrolysis cell operated or not during the acid cleaning step.  However, one of ordinary skill in the art would have been aware that that only two options existed, first that the electrolysis voltage was provided during the acid cleaning step or second that the electrolysis voltage was not provided during the acid cleaning step.  It would have been within the expected skill of a routineer in the art to have determined which of the two options provided acceptable acid cleaning effect.  It is noted that application of the electrolysis voltage would have been expected to force the positively charged cations out of the ionomer membrane and towards the negatively charged cathode catalyst layer due to the voltage gradient, such that performing the acid cleaning while the electrolysis voltage was applied would have been expected to enhance removal of the alkali metal cations from the membrane.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2004-256911) as applied to claim 16 above, and further in view of Burney, Jr et al (US 4,381,230).
Horiguchi teaches only feeding the acidic washing solution to the cathode side of the membrane.  
Burney, Jr et al teach (see abstract, col. 3, lines 38-53) that alkali metal compounds deposited into a membrane may be removed by an acid washing solution, in a manner similar to that disclosed by Horiguchi.  Burney, Jr et al teach that preferably both sides of the membrane were exposed to the acid washing solution to remove the impurities from the membrane.
Allowable Subject Matter
Claims 20 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closet prior art is considered to be Horiguchi and Burney, Jr et al as applied in the rejection grounds above, and also Twardowski (US 5,277,768) and Kudo et al (US 2018/0274109).  However, none of these references teach using carbonic acid (i.e. dissolved carbon dioxide gas) as the acid of the membrane refreshment treatment.  The substitution of carbonic acid in place of one of the acids of Horiguchi is disclosed in the specification (see esp. fig. 3) as producing particular reactions to occur that remove the metal cations from the polymer of the membrane.  Further, carbonate ions were known to cause precipitates with alkali metals cations, such that substitution of carbonic acid (i.e. “hydrogen carbonate”) for one of the acids of Horiguchi would not have been expected to proceed according to the same reactions.  
The disclosure of Sawamoto et al is relevant for showing that dissolution of carbon dioxide gas into pure water being fed to an electrolytic cell was known in the prior art; however, Sawamoto et al teach adding the carbon dioxide to the anolyte to stabilize ozone production such that one of ordinary skill in the art would not have had a reason to add the carbon dioxide dissolving step of Sawamoto et al to the membrane refreshment method of Horiguchi.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794